Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 13 May 2022.
Claim 23 was cancelled.
Claims 1-3, 7-8, 11, 17, 19-20, and 22 were amended.
Claims 1-13, 17-22, and 24 are currently pending and have been examined.

Response to Arguments
Regarding the interpretation under 35 U.S.C. 112(f)
Applicant’s amendments have obviated the interpretation under 35 U.S.C. 112(f). 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive. The rejection is withdrawn as to claim 1 and its dependent claims, but not as to claims 8 or 17 and their dependent claims. Since Applicant merely adopts the same arguments for claims 8 and 17 as made for claim 1, the response herein will address the merits as written, but, again, the rejection is maintained as to claims 8, 17, and their dependent claims only. 
Applicant first asserts that independent claim 1 “does not recite a mathematical concept, a method of organizing human activity, or a mental process.” Applicant’s remarks, p. 8. Similarly, Applicant asserts that the non-final action did not identify “a proper judicial exception.” Id. However, Applicant’s arguments are merely conclusory, making such an assertion absent any analysis. A judicial exception was provided on p. 4 of the action. Applicant asserts that Applicant’s claims are “like the patent eligible claim 2 of Example 37,” but makes no other comparison or analogy. Id. Eligible claim 2 was directed to a specific mechanism by which a computing system can determine its own performance, and Applicant makes no assertion as to how Applicant’s claims compare. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the “claimed method is structured to implement a practical solution to the problem of autonomous vehicle owners being unable to regain possession of their autonomous vehicles at a desired time and/or location after the autonomous vehicle transitions to perform a commercial use.” Applicant’s remarks, p. 9, emphasis original. This is not persuasive. As an initial matter, claim 1 recites that “the regional constraint [is] to enable the autonomous vehicle to arrive at a location of the owner within a second time period in response to a request from the owner or an expiration of the first time period.” The regional constraint as recited in claim 1 has the practical application of limiting the distance the vehicle can move based on other parameters, namely the rental time. In contrast, claim 8 merely recites “directing movements of the autonomous vehicle, using a processor, to operate the autonomous vehicle within a regional constraint during the commercial use based on the parameters.” There is no limitation that the regional constraint is related to anything or in any way limiting. The regional constraint might be within the contiguous American landmass and meet the claim. Therefore, there is no meaningful limitation of the abstract idea based on the regional constraint as recited in Applicant’s claim 8. 
Similarly, while claim 17 recites that the schedule is created “to cause the autonomous vehicle to stay within a regional constraint that enables the autonomous vehicle to reach the authorized user within a time period,” the claim does not actually require control of the autonomous vehicle to stay within the regional constraint. Instead, the claim merely requires creation of a schedule. Creating a schedule subject to travel locations is part of the abstract idea of the commercial interaction. 
Moreover, Applicant’s originally filed specification makes one mention of a regional constraint, in paragraph [0021], in which the entire disclosure is that “the owner may identify a time period when the autonomous vehicle is to be operated in the commercial use and/or a location, zone and/or region (e.g., distance and/or regional constraint) in which the autonomous vehicle is to operate during the commercial use.” There is no disclosure that the system actually prevents the vehicle from operating outside the regional constraint. The remainder of the references to regions and zones are merely that the vehicle operates within them, not that the vehicle is prevented from operating outside them. Claims 1 and 17 are subject to a newly presented rejection under 35 U.S.C. 112(a) for this reason. As it pertains to claim 8, absent such a disclosure that this is the function of the regional constraint, there is no requirement that such a function be read into the claim. Accordingly, as set forth above, the regional constraint as recited in claim 8 does not meaningfully limit the abstract idea, and neither does the creation of the schedule in claim 17. For at least these reasons, the rejection of claims 8, 17, and their dependent claims is maintained. 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 17-21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, in relevant part, “directing… movement of the autonomous vehicle based on the time period and the regional constraint… to enable the autonomous vehicle to arrive at a location of the owner within a second time period in response to a request from the owner or an expiration of the first time period.” Claim 17 recites, in relevant part, “directing circuitry to generate a travel schedule of the autonomous vehicle based on the received authorization, the travel schedule to cause the autonomous vehicle to stay within a regional constraint that enables the autonomous vehicle to reach the authorized user within a time period.” There is insufficient support in the originally filed specification for these limitations. Paragraph [0021] of Applicant’s originally filed specification states that “the owner may identify a time period when the autonomous vehicle is to be operated in the commercial use and/or a location, zone and/or region (e.g., distance and/or regional constraint) in which the autonomous vehicle is to operate during the commercial use.” This is the closest support, but it does not meet the claim language. Paragraphs [0024], [0029], and [0031] disclose that the vehicle may be set to operate within a region or zone or for a time period, but they do not disclose that the region is constrained by a return, operating, or arrival period. Paragraph [0073] discloses that the controller directs the vehicle to a location corresponding to the owner at the end of a time period, but it does not correlate the time period to the regional constraint. One having ordinary skill in the art before the effective filing date of the application would not reasonably understand that the Applicant had possession of the claimed invention at the time the application was filed. Therefore, these limitations constitute new matter. 
Claims 2-7 and 21 depend from claim 1, and claims 18-20 and 24 depend from claim 17. Dependent claims are construed as incorporating every limitation of the claims from which they depend. Therefore, claims 1-7, 17-21, and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13, 17-18, 22 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 8-13 and 22 recite a method, and claims 17-18 and 24 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claim 8 recites changing a status of the autonomous vehicle to the commercial use based on an authorization from an owner of the autonomous vehicle, wherein the owner provides parameters of the commercial use; and directing the autonomous vehicle to operate within a regional constraint during the commercial use based on the parameters. Independent claim 17 recites receiving an authorization from an authorized user of the autonomous vehicle, the authorization to direct transition of the autonomous vehicle to the commercial use; and generating a travel schedule of the autonomous vehicle based on the received authorization, the travel schedule to cause the autonomous vehicle to stay within a regional constraint that enables the autonomous vehicle to reach the authorized user within a time period. Assigning an autonomous vehicle to a commercial use is a commercial interaction, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, determining a schedule for a commercial vehicle is a commercial interaction, also falling within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and do not meaningfully limit the abstract idea. In claim 8, the additional elements are the owner’s computing device and a processor. These are generically recited computing elements. In claim 17, the additional elements are the receiver, the computing device, and the directing circuitry. These additional are also generically recited computing elements. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define commercial interaction. Claim 9 recites that the parameters include a time period for commercial use. Claim 10 recites that the commercial use includes delivery. Claims 11 and 24 recite transmitting at least one of a first access code or a first file to a delivery provider to open a compartment of the autonomous vehicle and transmitting a second access code to a recipient. Claim 12 recites that the vehicle includes an external compartment. Claim 13 recites that the commercial use is passenger pickup and drop-off. Claim 18 recites that the authorization identifies a time period when the autonomous vehicle will transition back to personal use from the commercial use. Claim 22 recites that the parameters include a time period for the commercial use. All of these steps further define the commercial interaction, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Claim 12 recites that the vehicle includes an external compartment. Dependent claims are read to incorporate the limitations of the claims from which they depend, including the independent claims. Therefore, even though the claim language of claim 12 does not individually recite the abstract idea, read in light of the independent claim, claim 12 does still recite an abstract idea, which incorporates including an external compartment on a vehicle. Otherwise, the dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 13, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20150371153 to Lohmeier et. al. (“Lohmeier”).
Claim 1
Rai discloses the following elements:
A method comprising: ([0006] methods for configuring a vehicle for personal or shared use)
determining that an owner of a personal autonomous vehicle has authorized the autonomous vehicle for commercial use; ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
identifying a first time period when the autonomous vehicle is to be operated in the commercial use; ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
determining a regional  ([0075] system may identify customers available in a geographic area around the vehicle)
and directing, using a processor, movement of the autonomous vehicle based on the time period and the regional . ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)
Rai discloses an autonomous vehicle system for shared mode and individual mode, and that the vehicle may identify an operating area around the vehicle. Rai also discloses that the navigation system may direct vehicle system to the user’s home address in [0048]; the users may be vehicle owners or lessees in [0022]; that the vehicle may be an autonomous vehicle [0035]; and that the end of a journey is identified in [0148]. Rai does not explicitly disclose a regional constraint to the operation of the vehicle based on a return time to the owner. However, Lohmeier discloses that the vehicle range may be determined based on estimated time that the vehicle will need to be available for another user as in [0114]. It would have been obvious to one having ordinary skill in the art before effective filing date of the application to include in the navigation system and geographical zone determination of Rai the vehicle range based on use time as taught by Lohmeier in order to allow “both the owner and the primary borrower receive some form of economic benefit from potential/actual nested vehicle sharing with the secondary borrower during the sub-period within the period of time of borrowing by the primary borrower.” Lohmeier, paragraph [0134].
Claim 2
Rai in view of Lohmeier discloses the elements of claim 1, above. Rai also discloses:
wherein at least one of the first time period or the second time period is identified by the owner of the autonomous vehicle. ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
Claim 3
Rai in view of Lohmeier discloses the elements of claim 1, above. Rai also discloses:
wherein the regional constraint is determined by the owner of the autonomous vehicle, further including determining a pickup location and at least one delivery parameter. ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers; [0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)
Rai discloses an autonomous vehicle system for shared mode and individual mode, and that the vehicle may identify an operating area around the vehicle. Rai also discloses that the navigation system may direct vehicle system to the user’s home address in [0048]; the users may be vehicle owners or lessees in [0022]; that the vehicle may be an autonomous vehicle [0035]; and that the end of a journey is identified in [0148]. Rai does not explicitly disclose a regional constraint to the operation of the vehicle based on a return time to the owner. However, Lohmeier discloses that the vehicle range may be determined based on estimated time that the vehicle will need to be available for another user as in [0114]. It would have been obvious to one having ordinary skill in the art before effective filing date of the application to include in the navigation system and geographical zone determination of Rai the vehicle range based on use time as taught by Lohmeier in order to allow “both the owner and the primary borrower receive some form of economic benefit from potential/actual nested vehicle sharing with the secondary borrower during the sub-period within the period of time of borrowing by the primary borrower.” Lohmeier, paragraph [0134].
Claim 4
Rai in view of Lohmeier discloses the elements of claim 3, above. Rai also discloses:
directing the autonomous vehicle to the pickup location; ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers; [0025] system may provide navigation instructions to pick up the user; [0035] vehicle may be an autonomous vehicle)
and wherein the delivery parameter includes a delivery location identified by the user. ([0075] system may identify customers available in a geographic area around the vehicle; [0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers)
Claim 5
Rai in view of Lohmeier discloses the elements of claim 4, above. Rai also discloses:
directing the autonomous vehicle to the delivery location identified by the user. ([0136] navigation instructions to the location of the selected customer may be provided via the navigation system; [0162] system may provide navigation instructions to a destination of the customer; [0035] vehicle may be an autonomous vehicle)
Claim 6
Rai in view of Lohmeier discloses the elements of claim 1, above. Rai also discloses:
wherein the commercial use includes autonomous passenger pickup and drop-off. ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0025] system may provide navigation directions for picking up a user; [0162] system may provide navigation instructions to a destination of the customer; [0035] vehicle may be an autonomous vehicle)
Claim 8
Rai discloses the following elements:
A method of directing commercial use of a personal autonomous vehicle comprising: ([0006] methods for configuring a vehicle for personal or shared use; [0035] vehicle may be an autonomous vehicle)
changing a status of the autonomous vehicle to the commercial use based on an authorization from a computing device corresponding to an owner of the autonomous vehicle, wherein the owner provides parameters of the commercial use via the computing device; (0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0036] vehicle system may include a user computing device such as a tablet, smartphone, etc.; [0042] user device may be paired with vehicle system; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
directing movements of the autonomous vehicle, using a processor, to operate the autonomous vehicle within a regional . ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)
Rai discloses an autonomous vehicle system for shared mode and individual mode, and that the vehicle may identify an operating area around the vehicle. Rai also discloses that the navigation system may direct vehicle system to the user’s home address in [0048]; the users may be vehicle owners or lessees in [0022]; that the vehicle may be an autonomous vehicle [0035]; and that the end of a journey is identified in [0148]. To the extent that Rai may not explicitly disclose a regional constraint, Lohmeier discloses that the vehicle range may be determined based on estimated time that the vehicle will need to be available for another user as in [0114]. It would have been obvious to one having ordinary skill in the art before effective filing date of the application to include in the navigation system and geographical zone determination of Rai the vehicle range based on use time as taught by Lohmeier in order to allow “both the owner and the primary borrower receive some form of economic benefit from potential/actual nested vehicle sharing with the secondary borrower during the sub-period within the period of time of borrowing by the primary borrower.” Lohmeier, paragraph [0134].

Claim 9
Rai in view of Lohmeier discloses the elements of claim 8, above. Rai also discloses:
wherein the parameters include a scheduled time period for the autonomous vehicle to operate in the commercial use. ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user; [0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)
Claim 13
Rai in view of Lohmeier discloses the elements of claim 8, above. Rai also discloses:
wherein the commercial use includes pickup and drop-off of passengers. ([0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; [0024] share ride mode is for ride sharing/carpooling)
Claim 17
Rai discloses the following elements:
A system for commercial use of a personal autonomous vehicle, the system comprising: ([0006] methods for configuring a vehicle for personal or shared use)
a receiver to receive an authorization from an authorized user of the autonomous vehicle that is received from a computing device communicatively coupled with a network, the authorization to direct transition of the autonomous vehicle to the commercial use; (0022] user may place a vehicle in private mode, share ride mode, and share vehicle mode; user may be vehicle owner or lessee; [0023] private mode is a private vehicle mode, i.e. exclusive mode; [0024] share ride mode is for ride sharing/carpooling; [0026] share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0035] vehicle may be an autonomous vehicle; [0036] vehicle system may include a user computing device such as a tablet, smartphone, etc.; [0042] user device may be paired with vehicle system; [0024] customers of these ride sharing services may see the user's vehicle as a vehicle which is available to give them a ride in exchange for a financial payment – this is a commercial use)
and autonomous vehicle directing circuitry to generate a travel schedule of the autonomous vehicle based on the received authorization, . ([0046] network services may include electronic calendar and scheduling; [0025] system may provide navigation directions for picking up a user)
Rai discloses an autonomous vehicle system for shared mode and individual mode, and that the vehicle may identify an operating area around the vehicle. Rai also discloses that the navigation system may direct vehicle system to the user’s home address in [0048]; the users may be vehicle owners or lessees in [0022]; that the vehicle may be an autonomous vehicle [0035]; and that the end of a journey is identified in [0148]. Rai does not explicitly disclose a regional constraint to the operation of the vehicle based on a return time to the owner. However, Lohmeier discloses that the vehicle range may be determined based on estimated time that the vehicle will need to be available for another user as in [0114]. It would have been obvious to one having ordinary skill in the art before effective filing date of the application to include in the navigation system and geographical zone determination of Rai the vehicle range based on use time as taught by Lohmeier in order to allow “both the owner and the primary borrower receive some form of economic benefit from potential/actual nested vehicle sharing with the secondary borrower during the sub-period within the period of time of borrowing by the primary borrower.” Lohmeier, paragraph [0134].
Claim 18
Rai in view of Lohmeier discloses the elements of claim 17, above. Rai also discloses:
wherein the authorization identifies a time period when the autonomous vehicle will transition back to personal use from the commercial use. ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode; share vehicle mode is for sharing a personal vehicle with another user for private use for a period of time; [0046] network services may include electronic calendar and scheduling; [0035] vehicle may be an autonomous vehicle)
Claim 22
Rai in view of Lohmeier discloses the elements of claim 8, above. Rai also discloses:
wherein the parameters include a time period for the commercial use. ([0026] owner may set time period that the vehicle is available for commercial use, i.e. shared mode)

Claims 7, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20150371153 to Lohmeier et. al. (“Lohmeier”) and further in view of U.S. Patent No. 9619776 to Ford et. al. (“Ford”).
Claim 7
Rai in view of Lohmeier discloses the elements of claim 1, above. Rai also discloses:
determining the location of the owner in response to an expiration of the first time period; [0048] navigation system may direct vehicle system to the user’s home address; [0022] users may be vehicle owners or lessees; [0035] vehicle may be an autonomous vehicle; [0148] end of a journey is identified
and directing the autonomous vehicle to the location of the owner at a time subsequent the first time period. ([0048] navigation system may direct vehicle system to the user’s home address; [0022] users may be vehicle owners or lessees; [0035] vehicle may be an autonomous vehicle; [0148] end of a journey is identified)
To the extent that Rai does not explicitly disclose navigating to the owner’s location subsequent to the use period, Ford discloses that an unmanned vehicle is returned to a home, base, or headquarters location after it delivers a parcel. Ford, col. 12, ll. 13-17. Ford also expressly contemplates that the vehicle may be a ground vehicle in col. 4, ll. 35-36. Rai in view of Lohmeier discloses that an autonomous vehicle includes a navigation system, and that it may navigate to an owner’s home. Ford discloses that an autonomous vehicle may navigate to a home location after completing a delivery. It would have been obvious to one of ordinary skill in the art to include in the autonomous vehicle navigation of Rai the ability to the return to home function as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10
Rai in view of Lohmeier discloses the elements of claim 8, above. Rai also discloses that the system may identify pick up and drop off locations for customers as in [0078]. At the breadth of the claim language, there is no requirement to read “delivery” as “package delivery.” Therefore, the claim is met. Nevertheless, in light of claims 11-12, which depend from claim 10, and in the interest of compact prosecution, Ford discloses:
wherein the commercial use includes delivery. (col. 4, ll. 47-51 unmanned vehicles may dock on personal vehicles; ll. 35-36 unmanned vehicle may be a ground vehicle; col. 2, ll. 61-65 passenger cars could be used to transport parcels; col. 4, ll. 3-9 unmanned vehicle includes a parcel container to transport a parcel)
Rai discloses using an autonomous vehicle for commercial purposes, and that the vehicle may navigate according to a customer’s instructions. Ford discloses that an autonomous vehicle and/or a passenger vehicle may be used for completing a delivery. It would have been obvious to one of ordinary skill in the art to include in the commercial use of a personal vehicle of Rai the parcel delivery as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19
Rai in view of Lohmeier discloses the elements of claim 18, above. Rai also discloses:
wherein the autonomous vehicle directing circuitry directs the autonomous vehicle to a location of the authorized user after the autonomous vehicle transitions from the commercial use to the personal use. ([0048] navigation system may direct vehicle system to the user’s home address; [0022] users may be vehicle owners or lessees (i.e. authorized users); [0035] vehicle may be an autonomous vehicle; [0148] end of a journey is identified)
To the extent that Rai does not explicitly disclose navigating to the owner’s location subsequent to the commercial use period, Ford discloses that an unmanned vehicle is returned to a home, base, or headquarters location after it delivers a parcel. Ford, col. 12, ll. 13-17. Ford also expressly contemplates that the vehicle may be a ground vehicle in col. 4, ll. 35-36. Rai discloses that an autonomous vehicle includes a navigation system, and that it may navigate to an owner’s home. Ford discloses that an autonomous vehicle may navigate to a home location after completing a delivery. It would have been obvious to one of ordinary skill in the art to include in the autonomous vehicle navigation of Rai the ability to the return to home function as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 20
Rai in view of Lohmeier discloses the elements of claim 19, above. Rai also discloses:
wherein the autonomous vehicle directing circuitry directs the autonomous vehicle to a pickup location associated with a first user and a delivery location associated with a second user during the commercial use. ([0077] system may identify geographic location of where at least one customer wants to be picked up; [0078] system may identify pick up and drop off locations for customers)
This claim language is very broad. There is no dependency between the pickup location associated with a first user and a delivery location associated with a second user; so long as more than one user is contemplated as being picked up and delivered, the claim is met. Amending the claim to recite “directs the autonomous vehicle to:
travel to a first user’s pickup location;
receive a parcel for transportation; and
carry the parcel to a delivery location associated with a second user .

Claims 11, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20150371153 to Lohmeier et. al. (“Lohmeier”) in view of U.S. Patent No. 9619776 to Ford et. al. (“Ford”) and further in view of U.S. Patent No. 20180365643 to Zhu et. al. (“Zhu”).
Claim 11 
Rai in view of Lohmeier and Ford discloses the elements of claim 10, above. Rai also discloses that the system may be implemented using user accounts for one or more network services in [0042], [0063], which at least suggests elements such as user names and passwords. Rai also discloses sending relevant information to a customer in [0087]. Ford also discloses that a user can access the interior of the compartment with traditional authentication schemes including a single-use token or password in col. 10, ll. 41-53. None of Rai, Lohmeier, nor Ford explicitly disclose a first access code and a second access code. However, Brady discloses: 
transmitting at least one of a first access code or a first file to a delivery provider to open a compartment of the autonomous vehicle; ([0042] QR codes can be sent to recipients and couriers for accessing a storage locker; codes sent to courier may be different than codes sent to recipient – it is noted that Applicant’s specification does not appear to distinguish “delivery provider” from a sender/shipper, and the two word phrase “delivery provider” does not appear in Applicant’s originally filed specification)
and transmitting at least one of a second access code or a second file to a delivery recipient to open the compartment of the autonomous vehicle. ([0042] QR codes can be sent to recipients and couriers for accessing a storage locker; codes sent to courier may be different than codes sent to recipient)
Rai in view of Lohmeier and Ford discloses sending relevant information to a customer of the commercial use, including a single-use token or password to access a parcel compartment on a passenger vehicle. Zhu discloses providing a first access code to a delivery provider and a second access code to a recipient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the access code for commercial use of a vehicle of Rai in view of Lohmeier and Ford the different access codes as taught by Zhu in order to “provides an authentication technique to access the electronic locker arrangements that is more secure than the techniques utilized to authenticate identities in conventional item delivery arrangements.” Zhu, paragraph [0042].
Claim 12
Rai in view of Lohmeier, Ford, and Zhu discloses the elements of claim 11, above. Rai does not explicitly disclose an external compartment on the vehicle. However, Ford also discloses: 
wherein the compartment is located external to a cabin of the autonomous vehicle. (col. 4, ll. 3-9 unmanned vehicle includes a parcel container to transport a parcel; see fig. 4; col. 4, ll. 35-36 unmanned vehicle may be a ground vehicle)
Rai discloses using a personal vehicle for a commercial use. Ford discloses using an external compartment on an unmanned ground vehicle to transport a parcel. It would have been obvious to one of ordinary skill in the art to include in the commercial use of Rai the parcel compartment as taught by Ford since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 24 
Rai in view of Lohmeier and Ford discloses the elements of claim 20, above. Rai also discloses that the system may be implemented using user accounts for one or more network services in [0042], [0063], which at least suggests elements such as user names and passwords. Rai also discloses sending relevant information to a customer in [0087]. Ford also discloses that a user can access the interior of the compartment with traditional authentication schemes including a single-use token or password in col. 10, ll. 41-53. None of Rai, Lohmeier, nor Ford explicitly disclose a first access code and a second access code. However, Brady discloses: 
transmit a first access code to the first user to enable the first user to access a compartment of the autonomous vehicle at the pickup location; ([0042] QR codes can be sent to recipients and couriers for accessing a storage locker; codes sent to courier may be different than codes sent to recipient)
and transmit a second access code to the second user enable the second user to access the compartment of the autonomous vehicle at the delivery location. ([0042] QR codes can be sent to recipients and couriers for accessing a storage locker; codes sent to courier may be different than codes sent to recipient)
Rai in view of Lohmeier and Ford discloses sending relevant information to a customer of the commercial use, including a single-use token or password to access a parcel compartment on a passenger vehicle. Zhu discloses providing a first access code to a delivery provider and a second access code to a recipient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the access code for commercial use of a vehicle of Rai in view of Lohmeier and Ford the different access codes as taught by Zhu in order to “provides an authentication technique to access the electronic locker arrangements that is more secure than the techniques utilized to authenticate identities in conventional item delivery arrangements.” Zhu, paragraph [0042].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160171637 to Rai (“Rai”) in view of U.S. Patent Publication No. 20150371153 to Lohmeier et. al. (“Lohmeier”) and further in view of U.S. Patent Publication No. 20170132663 to High et. al. (“High”).
Claim 21
Rai in view of Lohmeier discloses the elements of claim 1, above. Rai also discloses that the ridesharing may be in exchange for payment in [0024], which constitutes a commercial use. Rai does not explicitly disclose transporting an advertisement. However, High discloses:
wherein the commercial use includes transporting an advertisement. ([0015] mobile billboard system configured to provide mobile content on an exterior of a vehicle; [0018] vehicle may be any vehicle including a personal vehicle, and may be an unmanned vehicle; [0012] content may include targeted advertisements)
Rai discloses allowing a user to switch between private use and commercial use as set forth in claim 1. High discloses a system which allows a user to display advertisements on a personal vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the commercial use of Rai the advertising commercial use as taught by High in order to “automatically display targeted advertising based on profiles of customers in [the vehicle’s] vicinity.” High, paragraph [0013]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628